Name: Commission Regulation (EEC) No 931/82 of 21 April 1982 on the delivery of various consignments of skimmed-milk powder as food aidB
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 4 . 82 Official Journal of the European Communities No L 112 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 931 / 82 of 21 April 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 4 ), as last amended by Regulation (EEC) No 3474 / 80 ( 5 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the Act of Accession of Greece , and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 2 ), and in particular Article 6 thereof, Whereas Articles 2 (2 ) of Regulations (EEC) No 1310 / 80 and (EEC) No 1399 / 81 specify that , provided the normal development of prices on the market is not disturbed , the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies , the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market ;Having regard to Council Regulation (EEC ) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1981 / 82 milk year to fix maximum amounts for deliveries due to be made during the 1982 / 83 milk year ;Whereas , under the food-aid programmes adopted bythe Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 4 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 112 / 2 Official Journal of the European Communities 26 . 4 . 82 HAS ADOPTED THIS REGULATION : Article 1 the one hand and the intervention prices for these products on the other , it is likely that potential supplies will hold back until the Council 's decisions on common agricultural prices and agri-monetary measures are known ; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have been named as successful tenderer or contracting party by mutual agreement ; whereas , in order to encourage tenders and to ensure that they are not based on hypothetical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1982 / 83 milk year , the increase being based on the change in the intervention price ; expressed in national currency , as decided by the Council for the 1982 / 83 milk year ; In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein . In the case of supplies of skimmed-milk powder bought on the Community market for which the delivery date referred to in item 9 of the Annex falls after the end of the 1981 / 82 milk year , the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment by the increment in the intervention price , as expressed in the currency of the Member State in which the tender was submitted , arising from the Council 's decisions on common agricultural prices and agri-monetary measures for the 1982 / 83 milk year . Article 2 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1982 . For the Commission Poul DALSAGER Member of the Commission 26 . 4 . 82 No L 112 / 3Official Journal of the European Communities ANNEX (') Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1311 / 80 (general reserve ) 2 . Beneficiary Catholic Relief Services 3 . Country of destination El Salvador 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the skimmed-milk powder ( 6 ) Bought on the Community market limited to the following countries and regions : United Kingdom (Northern Ireland ) 7 . Special characteristics and / or packaging ( 2 ) See note ( 5 ) 8 . Markings on the packaging 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Catholic Relief Services / Destinado a la distribuciÃ ³n gratuita en El Salvador / Cathwell ' followed by '80101 / Acajutla' ' 80103 / Acajutla' 9 . Delivery period Delivery as soon as possible and at the latest 30 April 1982 Delivery in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL , tel . 241744 / 244594 ) ( 7 )( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 112 / 4 26 . 4 . 82Official Journal of the European Communities Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 (general reserve ) 2 . Beneficiary 3 . Country of destination } India 4 . Total quantity of the con ­ signment 3 000 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 6 ) Intervention stocks 7 . Special characteristics and / or packaging ( 2 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Bombay' 9 . Delivery period Loading as soon as possible and at the latest 15 May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 1 1 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  26 . 4 . 82 Official Journal of the European Communities No L 112 / 5 Consignment D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 (general reserve ) 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 1 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 6 ) Intervention stocks 7 . Special characteristics and / or packaging ( 2 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Calcutta' 9 . Delivery period Loading as soon as possible and at the latest 15 May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 112 / 6 Official Journal of the European Communities 26 . 4 . 82 Consignment E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 (general reserve ) 2 . Beneficiary 3 . Country of destination j" Ã ndia 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 6 ) Intervention stocks 7 . Special characteristics and / or packaging ( 2 ) Entry into intervention stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Madras' 9 . Delivery period Loading as soon as possible and at the latest 15 May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 1 1 . Representative of the beneficiary responsible for reception ( 3 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  26 . 4 . 82 Official Journal of the European Communities No L 112 / 7 Notes ( ] ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . Payment will be effected taking into account the increase provided for in Article 1 of this Regulation . ( 2 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery of the control certificate mentioned in Article 8 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 6 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 7 ) The successful tenderer shall send the beneficiaries' agents , on delivery , a certificate of origin and a health certificate made out in Spanish . ( 8 ) The successful tenderer shall send , on delivery , a copy of the commercial invoice in respect of each part-quantity , to the following address : MM. M. H. Schutz , Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam .